Hoicb, J.,
after stating the facts: The Court is of opinion that there was no appealable order made in this cause by the Corporation Commission, and, this being true, we are not in a position to make authoritative deliverance on the important and interesting questions indicated in the record and which were so learnedly argued by counsel. As to the Supreme and Superior Courts, the proceedings -are coram non judice, whether the Legislature may or may not have the constitutional right to confer on the Commission jurisdiction of questions strictly judicial in their nature. A perusal of the act creating the Commission clearly shows that this legislation nowhere confers upon the Commission the power to enforce its orders .and decrees by final process issuing directly from themselves. They are given in general terms power to supervise and control the quasi public corporations of the State to an extent necessary to carry into effect the provisions of the law, and may establish reasonable rules and regulations in furtherance of this purpose. They may institute investigations with a view of ascertaining if t-he valid orders, rules and regulations made by them are being complied with, and in carrying out this duty they have the power to compel the attendance of Avitnesses, require the examination of parties and other persons and compel the production of books, papers, etc. But for the enforcement of their orders by final process resort must be had to the ordinary courts of the State, either by independent proceedings or by process issued in causes carried before such courts by appeal.
Thus, in section 1080, Revisal 1905, the right to a mandamus to enforce a valid order is given in causes which hai^e been carried to the Superior Court by appeal. In section *4891081 they may appeal by independent proceedings for mandamus to enforce a valid order from which no appeal has been taken. In sections 1086 and 1081 power is given under certain circumstances by action to recover penalties for violation of rules and regulations made by them. And no doubt, when conditions require, resort could be had to other actions appropriate and necessary to the enforcement of the law. Elliott on Eailroads, secs. 697, 698. In reference more particularly to the case at bar, by section 1100, Eevisal, the Commission in express terms is given the power to make “rules, regulations and rates governing demurrage and storage charges by railroad companies and as to the placing of cars and in fixing time limits for delivery of freights after same have been received for shipment.” And it is conceded that the relators (the hardware company), if they were specially injured by reason of a violation of the rules made in pursuance of this power, could by action before a justice of the peace or other courts having jurisdiction recover for the injury. But the Commission is not given the power to entertain such a suit or to enforce a judgment that such a claimant might be entitled to recover.
This is the view held by the Commission itself, as shown by the terms of their order, as follows: “While the Corporation Commission has no power to render a judgment for the payment of money, etc., it is their duty to enforce their rules and orders, and the power to do so is given in section 1086, Ee-visal 1905,” etc. And the learned Judge who presided at the hearing in the Superior Court held the same view, as indicated by the issues submitted and the judgment rendered. And this being the correct position, there is nothing contained in this order from which an appeal could lie. True, the terms of the statute giving the right of appeal are very broad (Eevisal, sec. 1074): “Erom all decisions or determinations made by the Corporation Commission any party affected thereby shall be entitled to an appeal.” But this, we think, *490must necessarily mean from a decision wbicb affects or purports to affect some right or interest of a party to the controversy and in some way determinative of some material questions involved. Section 1086, Revisal, to which reference is made in the order of the Commission as the section under and by virtue of which it acted in the premises, provides as follows : “If any railroad company doing business in this State by its agents or employees shall be guilty of a violation of the rules and regulations provided and prescribed by the Commission, and if after due notice of such violation given to the principal officers thereof, if residing in the State, or if not, to the manager or superintendent or secretary or treasurer, if residing in the State, or if not, then to any local agent thereof, ample and full recompense for the wrong or injury done thereby to any person or corporation, as may be directed by the Commission, shall not be made within thirty days from the time of such notice, such company shall incur a penalty for each offense of $500.” Under this section and section 1064, making more specific provisions in reference to investigations, the Commission had the undoubted right and it was eminently proper for them to institute an inquiry and inform themselves as to whether the complaint of the hardware company was grounded in truth. They were not required to institute an action for this penalty simply because a citizen feeling himself aggrieved had made a complaint before them. They did right to investigate the matter for themselves, but the end of such investigation was simply to afford them information and enable them to act intelligently in determining whether they would sue for the penalty of $500 given by the statute.
Their position in reference to this suit could derive no additional force from the fact that they ordered that their rules be observed. This had already been made pursuant to section 1100 and penalty imposed for disobedience. The statute itself requires obedience to these lawful rules. The right to *491enter judgment for tbe penalty claimed by Hart-Ward Co. not baying been given, tbe only other result of tbe investigation was to give tbe Commission information. No right or interest involved was in any manner affected, and, as heretofore stated in our opinion, no appealable order has been made.
Tbe appeal will be dismissed and tbe opinion certified that tbe same order shall be entered in reference to tbe proceedings on appeal before tbe Superior Court.
Appeal Dismissed.